Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-8, 11-17 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US Patent Application Publication 8866725), in view of Washio (US Patent Application Publication 2005/0206604), further in view of Hsieh (US Patent Application Publication 2013/0216140).  

For claim 8, Yamazaki teaches the following limitations: An image transmission apparatus (Fig 1 – Fig 16) comprising: a processor (102 and 110 in Fig 1 is the image processing circuit) that performs a process of generating image data (LC image signal shown in Fig 1) and that transmits the image data to a display apparatus (120 display panel and 130 are the display apparatus that receives the LC image signal) connected via a network (Fig 1 – Fig 5; Fig 15 show the electric and mechanical network); and a clock controller (113-114 and other clock related circuits; Fig 1; lines 10-20 of col 8 that receives information relating to a display mode of the display apparatus (receives information about display mode – still image display mode or moving image display mode; lines 1-26 of col 7) from the display apparatus (photometric circuit provides information of brightness and mode is switched accordingly; lines 1-10 of col 3; lines 1-30 of col 9; thus mode switching circuit mentioned in lines 15-25 of col 7 receives information from display apparatus to control mode, which is used to control clock; lines 60-67 of col 11) and that controls a drive clock frequency of the processor based on the information (lines 60-67 of col 11 and lines 35-40 of col 11 mention that clock signals are controlled differently in moving image or still image; lines 15-20 of col 8 mention that clock signal is controlled by 114, thus drive clock frequency of the processor is controlled), said display mode showing a display of a content on a screen of the display apparatus (still image display mode or moving image display mode – both shows display of a content on the screen of the display apparatus; lines 45-58 of col 6). 

For the limitation “said display mode showing a display area range of a content on a screen”, Yamazaki teaches active matrix LCD where pixels are arranged in matrix (lines 15-20 of col 1). In such an arrangement, there is a particular display area range. Therefore, Yamazaki sufficiently teaches that the display mode showing a display area range of a content on a screen of the display apparatus. However, for  further clarification, Examiner cites Washio et al that teach that the display mode showing a display area range of a content on a screen of the display apparatus (Fig 18; [0121] – the full screen display areas p1, p2 and p3 are used). 

It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yamazaki and Washio so that the display is defined over a range of area of the screen on the display device. That is useful in many situation, particularly in partial image display mode as explained in Washio, [0121]. When the display is in partial display mode, the system can further reduce the power consumption by reducing clock of the system ([0121]; [0139]-[0142]; Washio).  

Yamazaki, in view of Washio does not explicitly mention the following limitations: 
wherein the drive clock frequency is controlled based on  a difference amount generated when the processor captures an image and acquires a difference image between an image captured last time and an image captured this time, so as to prevent the drive clock frequency from decreasing in a first case where the image is displayed on a full screen in the display apparatus and in a second case where the image is displayed on any of divided screens in the display apparatus and the difference amount is greater than a threshold, and to allow the drive clock frequency to decrease when neither the first case nor the second case is applicable.

Hsieh teaches the following limitations:
wherein the drive clock frequency is controlled based on  a difference amount generated (Fig 1 and Fig 6 mention about difference between two image data) when the processor captures an image and acquires a difference image between an image captured last time and an image captured this time ([0017] and [0018]; 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yamazaki, Washio and Hsieh so that the image is captured and compared with the previous captured image to detect the difference so that power can be saved by reducing clock when there is no difference (Hsieh; [0019]). When the image data are identical, there is no need to process the second or third image data ([0018]; Hsieh), and the performance can be enhanced as faster and power saved. 

7.	Claims 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, in view of Washio (US Patent Application Publication 2005/0206604), further in view of Hsieh (US Patent Application Publication 2013/0216140) and further in view of Urabe et al (US Patent Application Publication 20170098295). 

For claims 14, 17, Washio teaches full screen and partial screen display mode with varying display area ranges (Fig 18). However, Washio or Yamazaki or Hsieh does not explicitly mention that the divided display mode where images differing from one segment to another are displayed. Urabe teaches a divided screen display mode where images differing from one segment to another are displayed (Fig 3; Fig 7; [0047]-[0048]). It would have been obvious for one ordinary skill in the art before the effective filing date of the .

Allowable Subject Matter
8.	Claim 1, 5, 6-7, 11-13, 15-16 are allowed.  

      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186